nmr,   n


                                  6. 0                                                                   12/20/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA"                                             Case Number: PR 22-0419


                                         PR 22-0419                   DEC 2 0 2:2
                                                                    Bc..w n
                                                               C.      .                           urt
                                                                              ,,...•••sik.ilerth


 IN THE MATTER OF:

JOSEPH C. CONNORS, Jr.,
                                                          ORDER OF DISCIPLINE
Attorney at Law,

             Respondent.




      On leave of a review panel of the Commission on Practice (COP) pursuant to
Mont. R. Lawyer Disciplinary Enforcement (MRLDE) 12(A), the Office of Disciplinary
Counsel (ODC) filed an August 2022 complaint in the above-captioned matter alleging that
Respondent Joseph C. Connors, Jr. (Connors), violated Mont. R. Prof. Conduct (MRPC)
Rule 8.1(b) by failing to respond to a duly issued March 2022 ODC demand for an
explanatory response to a client grievance (Duran Grievance). In essence, the Grievance
alleged that Connors accepted a retainer from client Duran, but thereafter failed to
communicate with the client or perform any contemplated professional services on the
client's behalf. In September 2022, Connors timely filed an answer pursuant to MRLDE
12(C) admitting to the truth of the essential complaint averments. In October 2022, in
advance of the COP adjudicatory panel hearing required by MRLDE 12(D), Connors filed
a conditional admission and consent affidavit admitting to the alleged violation of MRPC
8.1(b) and the truth of the essence of the underlying Duran Grievance in return for
discipline in the form of a 30-day suspension from the practice of law, a two-year term of
probation on specified conditions, timely payment of restitution to Duran in the total
amount of $3,327.50 within six months, and payment of costs incurred by ODC in the
prosecution of this matter.
       Upon subsequent adjudicatory hearing on Connors' conditional admission and
consent to discipline in October 2022, COP made corresponding findings of fact,
conclusions of law, and a recommendation pursuant to MRLDE 12(D)(3) that this Court
discipline Connors pursuant to MRLDE 8(A)(6) in the manner set forth and described,
supra. COP Findings of Fact, Conclusions of Law, and Recommendation for Discipline,
publicly filed in the above-captioned matter November 9, 2022. Inter alia, COP found that
Connors has already paid full restitution to client Duran as specified in his conditional
admission and consent to discipline.
      This Court "shall consider" such COP findings of fact, conclusions of law, and
disciplinary recommendations by "written decision" "and impose such discipline, if any,
as it considers appropriate" under the circumstances. MRLDE 16. In that regard, we
review COP findings of fact, conclusions of law, and recommendations de novo.
In re Neuhardt, 2014 MT 88, ¶ 16, 374 Mont. 379, 321 P.3d 833 (citation omitted). Upon
de novo review of the record and COP' s findings of fact, conclusions of law, and
disciplinary recommendation in this matter, we concur with COP.
       THEREFORE, IT IS HEREBY ORDERED that:
       1. We hereby ACCEPT and ADOPT the November 2022 COP Findings of Fact,
Conclusions of Law, and Recommendation for Discipline in this matter;
       2. Joseph C. Connors, Jr., is accordingly hereby suspended from the practice of law
for 30 days, commencing on December 23, 2022; and
       3. Connors is further hereby placed on probation for a period of two years,
commencing on December 23, 2022, during which he shall fully complete all of the
following probation conditions, terms, and requirements:
       (A)    undergo at his own expense a mental health evaluation conducted by a
              licensed psychiatrist or psychologist, timely submit a copy of the provider
              evaluation report to ODC as soon as available from the provider, and fully
              comply with and complete any and all treatment recommendations at his own
              expense;

       (B)    provide the release(s) to ODC necessary to allow ODC to discuss with any
              and all provider(s) their resulting evaluation report(s), findings,
              recommendation(s), and his related treatment progress;

       (C)    cooperate and work with an ODC-appointed mentor with whom Connors
              must meet quarterly to discuss his adherence to the MRPC, any mental health
              or physical ailments, and thereafter submit quarterly reports to ODC
              regarding the same;
                                            2
      (D)    not engage in the solo practice of law without the prior permission of ODC
             and his ODC-appointed mentor;

      (E)    obey all federal and state laws and comply with the MRPC, any violation of
             which will constitute a violation of a court order and may result in further
             discipline; and

      (F)    pay or reimburse ODC for all itemized costs incurred in connection with the
             investigation, processing, and prosecution of this matter.

      The Clerk of this Court is hereby directed to serve a copy of this Order of Discipline
upon Joseph C. Connors, Jr., at his last known address, and to provide copies to ODC, the
COP Office Administrator, the Clerks of all District Courts of the State of Montana, each
Montana District Court Judge, the Clerk of the Federal District Court for the District of
Montana, the Clerk of the United States Court of Appeals for the Ninth Circuit, and the
Executive Director of the State Bar of Montana.
      DATED this a-b day of December, 2022.




                                                               Chief Justice




                                                                  Justices
                                             3